


Exhibit 10.2    




CON-WAY INC.


GLOBAL PERFORMANCE SHARE PLAN UNIT GRANT AGREEMENT


THIS AGREEMENT, including Appendices A and B, granted on the 11th day of
February, 2013 ("Grant Date"), by Con-way Inc., a Delaware corporation
(hereinafter called "Company") to Participant.


WITNESSETH:


WHEREAS, the Company has adopted the Con-way Inc. 2012 Equity and Incentive
Plan, as amended from time to time (as so amended, the "Plan"), which Plan is
incorporated into this Agreement by reference;


WHEREAS, the Company encourages executive officers of the Company and its
Affiliates to own securities of the Company and thereby align their interests
more closely with the interests of the other stockholders of the Company,
desires to motivate Participant by providing Participant with a direct interest
in the Company's attainment of its financial goals, and desires to provide a
financial incentive that will help attract and retain the most qualified
executive officers; and


WHEREAS, the Company has determined that it would be to the advantage and
interest of the Company and its stockholders to issue to Participant the
Performance Share Plan Units provided for in this Agreement as an incentive for
increased efforts and successful achievements;


NOW, THEREFORE, the Company hereby grants to Participant these Performance Share
Plan Units upon the following terms and conditions:


1.
Defined Terms. Except as otherwise indicated herein, all capitalized terms used
in this Agreement without definition shall have the meanings given to such terms
in the Plan.



2.
Performance Share Plan Units. As of the Grant Date, the Company hereby grants
Participant pursuant to Section 11 of the Plan that number of units as set forth
in the “Summary of Grant/Award” on the online award acceptance page of the
Company's designated broker (hereinafter called the "Performance Share Plan
Units" or “PSPUs”), subject to the achievement of the performance goals
described in Section 3 and Participant's active employment with the Company or
an Affiliate at all times during the period from the Grant Date through the
applicable Vesting Date for such Performance Share Plan Units as set forth in
Section 4. The number of Performance Share Plan Units granted hereunder shall be
adjusted from time to time for changes in capitalization, as provided in the
Plan.




1

--------------------------------------------------------------------------------






3.
Performance Goals.



(a)
The issuance of Performance Share Plan Units pursuant to this Agreement shall be
subject to the achievement of the performance goals described in this Section 3,
which are measured as of the end of the three-year period commencing January 1,
2013 and ending December 31, 2015 (the "Performance Period"). Participant is not
required to make a cash payment for the Performance Share Plan Units, although
Participant is required to pay all Tax-Related Items as defined in Section 7.



(b)
The number of Performance Share Plan Units available to Participant for vesting
pursuant to Section 4 at the end of the Performance Period (the “PSPUs Available
for Vesting”) shall be equal to the total number of Performance Share Plan Units
granted to Participant under this Agreement, multiplied by the percentage
corresponding to the Company's actual level of achievement of the fixed
three-year average EBITDA Growth goals established by the Committee and
reflected in the minutes of its January 21, 2013 meeting, and except as set
forth in Section 6 hereof, as determined by the Company in its sole discretion.
The definition of “EBITDA Growth” (together with other relevant definitions) is
set forth on Appendix A attached hereto.



(c)
Notwithstanding the foregoing provisions of this Section 3, in the event
Participant separates from service by termination of employment by the Company
or the Employer (as defined in Section 7) or their successors upon or within two
years following a Change in Control of the Company and such termination would
constitute a “Severance” (as defined in the Severance Agreement (Change in
Control) by and between Participant and the Company, the Employer, or an
Affiliate (as applicable)) and such Severance occurs during the Performance
Period, the Performance Share Plan Units shall vest in full and be characterized
as PSPUs Available for Vesting and shall be treated as Vested Performance Share
Plan Units as provided in Section 4(c) below. Such number of Performance Share
Plan Units shall be equal to the number of PSPUs that would have been
characterized as PSPUs Available for Vesting if the Company had achieved the
target levels (i.e., 100%) of the performance goals established by the Committee
and reflected in the minutes of its January 21, 2013 meeting. Such Performance
Share Plan Units shall be deemed to be PSPUs Available for Vesting for all
purposes of this Agreement.



(d)
The issuance of Performance Share Plan Units shall also be subject to any
applicable country‑specific provisions set forth on Appendix B attached hereto.




2

--------------------------------------------------------------------------------






4.
Vesting; Settlement.



The PSPUs Available for Vesting will vest (becoming “Vested Performance Share
Plan Units”) on the dates (the “Vesting Dates”) and in the manner set forth in
this Section 4, provided that Participant has been an active employee of the
Company, or an Affiliate at all times during the period from the Grant Date
through the applicable Vesting Date.


(a)
The PSPUs Available for Vesting will become 100% vested on the third anniversary
of the Grant Date.



(b)
Notwithstanding the foregoing provisions of Section 4(a), in the event
Participant separates from service by termination of employment by the Company
or the Employer or their successors and such termination would constitute a
Severance upon or within two years following a Change in Control applicable to
Participant and such Severance occurs after the end of the Performance Period
but before all PSPUs Available for Vesting become vested, all PSPUs Available
for Vesting shall immediately and fully vest and become Vested Performance Share
Plan Units; provided, however, that if such Change in Control occurs after the
end of the Performance Period but prior to the date the Company determines
whether or not the performance goals have been achieved (as set forth in Section
3(b)), all PSPUs Available for Vesting shall fully vest immediately following
the Company's determination. For purposes of this Agreement, the date of such
Change in Control shall be deemed to be the Vesting Date.



(c)
Notwithstanding the foregoing provisions of Section 4(a), in the case of
Participant's death, termination of Participant's employment with the Company or
the Employer, as applicable, as a result of a Disability or upon Participant's
Normal Retirement, a pro rata portion of the PSPUs Available for Vesting shall
vest. Such pro rata portion shall equal the number of PSPUs Available for
Vesting, multiplied by a fraction, the numerator of which is the number of full
months elapsing from the Grant Date to Participant's death, Disability or Normal
Retirement, and the denominator of which is 36. Such pro rata portion of PSPUs
Available for Vesting shall be deemed to be Vested Performance Share Plan Units
for all purposes of this Agreement. For purposes of the settlement provisions of
Section 4(d), the last day of the Performance Period shall be deemed the Vesting
Date for Vested Performance Share Plan Units that vest pursuant to this Section
4(c).



For purposes of this Agreement,
    
“Disability” means a substantial mental or physical disability, as determined by
the Committee in its sole discretion.
    

3

--------------------------------------------------------------------------------






“Normal Retirement” means retirement on or after age 65 (Normal Retirement Date)
or after attaining age 55 with combined age in whole or partial years (rounded
to the nearest whole month) plus years of service (as defined in a retirement
plan of the Company, the Employer, or Subsidiary or Affiliate (as applicable)
applicable to Participant) equal to at least 85 (the Rule of 85).


(d)
Each Vested Performance Share Plan Unit will be settled by the delivery of one
share of Stock to Participant no later than March 15th after the applicable
Vesting Date with respect to each such Vested Performance Share Plan Unit,
subject to satisfaction of all Tax‑Related Items (as defined in Section 7 below)
and compliance with applicable securities and exchange control laws.



(e)
The Company reserves the right to settle Vested Performance Share Plan Units in
cash except as to certain jurisdictions set out in Appendix B where
Participant's Performance Share Plan Units shall be settled solely in shares of
Stock, not cash.



5.
Forfeiture.



(a)
All Performance Share Plan Units granted hereunder shall be automatically,
immediately and irrevocably forfeited (i) if Participant ceases to be an active
full-time employee of the Company, or an Affiliate for any reason prior to the
end of the Performance Period, except as otherwise provided in Section 3(c)
above, or (ii) to the extent the Performance Share Plan Units are not
characterized as PSPUs Available for Vesting pursuant to Section 3. In addition,
except as otherwise provided in Section 4, all Performance Share Plan Units that
have been characterized as PSPUs Available for Vesting pursuant to Section 3
shall be automatically, immediately and irrevocably forfeited if Participant
ceases to be an active full-time employee of the Company, or an Affiliate for
any reason.



(b)
Subject to Section 5(d) below, in the event that the Committee determines in
good faith within one year following a determination of the PSPUs Available for
Vesting pursuant to Section 3 above that the determination as to the achievement
of the performance goals was based on incorrect data, which incorrect data would
require the restatement of the Company's financial statements for reasons other
than changes in law, accounting principles or fraudulent activities, and that in
fact the performance goals had not been achieved or had been achieved to a
lesser extent than originally determined and a portion of any Performance Share
Plan Units would not have been characterized as PSPUs Available for Vesting
given the correct data (with such portion being referred to herein as the
“Unearned PSPUs”), then (i) the Unearned PSPUs shall be forfeited and cancelled
as provided by the Committee, (ii) any Unearned PSPUs that vested pursuant to
Section 4 above and became Vested Performance Share Plan Units shall be
forfeited and cancelled as provided by the Committee, and (iii) any Stock (or
cash, if applicable) received upon the settlement of such Vested Performance
Share Plan Units (or if such Stock was disposed of, the cash equivalent) shall
be paid by Participant to the Company upon notice to Participant as provided by
the Committee.


4

--------------------------------------------------------------------------------






(c)
Notwithstanding the provisions of Section 5(b) but subject to the provisions of
Section 5(d) below, in the event that the Committee determines in good faith at
any time following a determination of the PSPUs Available for Vesting pursuant
to Section 3 above that the determination as to the achievement of the
performance goals was based on incorrect data, which incorrect data would
require the restatement of the Company's financial statements as a result of
fraudulent activities of Participant, and that in fact the performance goals had
not been achieved or had been achieved to a lesser extent than originally
determined and a portion of any Performance Share Plan Units would not have been
characterized as PSPUs Available for Vesting given the correct data (with such
portion also being referred to herein as the “Unearned PSPUs”), then (i) any
Unearned PSPUs shall be forfeited and cancelled as provided by the Committee,
(ii) any Unearned PSPUs that vested pursuant to Section 4 above and became
Vested Performance Share Plan Units shall be forfeited and cancelled as provided
by the Committee, and (iii) any Stock (or cash, if applicable) received upon the
settlement of such Vested Performance Share Plan Units (or if such Stock was
disposed of, the cash equivalent) shall be paid by Participant to the Company
upon notice to Participant as provided by the Committee.



(d)
Section 5(b) shall apply to Participant only if Participant was an officer as
defined in Rule16a-1(f) promulgated under the Securities Exchange Act of 1934
(“Section 16 Officer”) at the time that the incorrect data was used which
required the restatement of the Company's financial statements, and Section 5(c)
shall apply to Participant only if Participant was a Section 16 Officer at the
time that the incorrect data was used which required the restatement of the
Company's financial statements as a result of fraudulent activities.

(e)
In addition to Sections 5(b) and 5(c) above, the PSPUs (including PSPUs
Available for Vesting and Vested Performance Share Plan Units) granted hereunder
will be subject to recoupment in accordance with any clawback policy that the
Company is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company's securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.


5

--------------------------------------------------------------------------------






6.
Qualified Performance-Based Compensation

    
(a)
This Section 6 shall apply to all PSPUs that are intended to be “qualified
performance-based compensation” as defined under Code Section 162(m).



(b)
The performance goals with respect to the PSPUs must be pre-established in
writing not later than 90 days after the commencement of the period of service
to which the performance goals relate, provided that the outcome is
substantially uncertain at the time the criteria are established.



(c)
The achievement of the performance goals (as described in Section 3) will be
certified by the Committee within two and one-half months after the end of the
Performance Period. The determination of the Committee regarding the extent to
which the performance goals have been achieved shall be based on the audited
financial statements of the Company and shall be final, conclusive and binding
on Participant. No PSPUs subject to this Section 6 shall be settled unless and
until Committee certification is first obtained.



(d)
The Committee shall have the authority to make equitable adjustments to the
performance goals (as described in Section 3) in recognition of unusual or
non-recurring events affecting the Company or any Affiliate or Business Unit or
the financial statements of the Company or any Affiliate or Business Unit, in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the acquisition or disposal of a segment
of a business or related to a change in accounting principles; provided,
however, that no such adjustment shall be made to the extent that it would
increase an amount payable to Participant.



7.
Taxes



(a)
Participant acknowledges that, regardless of any action taken by the Company or,
if different, Participant's employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to Participant's participation in
the Plan and legally applicable to Participant (“Tax-Related Items”) is and
remains Participant's responsibility and may exceed the amount actually withheld
by the Company or the Employer. Participant further acknowledges that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Performance Share Plan Units, including, but not limited to, the grant,
vesting or settlement of the Performance Share Plan Units, the subsequent sale
of shares of Stock acquired pursuant to such settlement and the receipt of any
dividends and/or any dividend equivalents and (2) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the
Performance Share Plan Units to reduce or eliminate Participant's liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction between the Grant
Date and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company and/or the Employer (or
former employer, as


6

--------------------------------------------------------------------------------




applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
    
(b)
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company or its respective agents to satisfy the
obligations with regard to all Tax-Related Items by withholding in shares of
Stock to be issued upon settlement of the Performance Share Plan Units. In the
event that such withholding in shares of Stock is problematic under applicable
tax or securities law or has materially adverse accounting consequences, by
Participant's acceptance of the Performance Share Plan Units, Participant
authorizes and directs the Company and any brokerage firm determined acceptable
to the Company to sell on Participant's behalf a whole number of shares from
those shares of Stock issuable to Participant as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the obligation for
Tax-Related Items.



(c)
The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates, including maximum applicable rates, in which case Participant will
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Stock equivalent. If the obligation for Tax-Related Items is
satisfied by withholding in shares of Stock, for tax purposes, Participant is
deemed to have been issued the full number of shares of Stock subject to the
vested Performance Share Plan Units, notwithstanding that a number of the shares
of Stock are held back solely for the purpose of paying the Tax-Related Items.



(d)
Participant agrees to pay to the Company or the Employer, including through
withholding from Participant's wages or other cash compensation paid to
Participant by the Company and/or the Employer, any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of Participant's participation in the Plan that cannot be satisfied by
the means previously described or if the Company elects to settle the PSPUs in
cash as provided in Section 4(e).


7

--------------------------------------------------------------------------------








(e)
The Company may refuse to issue or deliver the shares or the proceeds of the
sale of shares of Stock, if Participant fails to comply with Participant's
obligations in connection with the Tax-Related Items.



8.
Committee Decisions Conclusive. All decisions of the Committee upon any question
arising under the Plan or under this Agreement shall be final and binding on all
parties.



9.
Nature of Grant. In accepting the grant, Participant acknowledges, understands
and agrees that:



(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;



(b)
the grant of the Performance Share Plan Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Performance Share Plan Units, or benefits in lieu of Performance Share Plan
Units, even if Performance Share Plan Units have been granted in the past;



(c)
all decisions with respect to future Performance Share Plan Units or other
grants, if any, will be at the sole discretion of the Company;



(d)
the grant of Performance Share Plan Units and Participant's participation in the
Plan shall not create a right to employment or be interpreted as forming an
employment or service contract with the Company, the Employer or any Affiliate
and shall not interfere with the ability of the Company, the Employer or any
Affiliate, as applicable, to terminate Participant's employment or service
relationship (if any);



(e)
Participant is voluntarily participating in the Plan;



(f)
the Performance Share Plan Units and the shares of Stock issuable upon vesting
of the Performance Share Plan Units are not intended to replace any pension
rights or compensation;



(g)
the Performance Share Plan Units and the shares of Stock issuable upon the
vesting of the Performance Share Plan Units, and the income and value of same,
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;



(h)
the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;


8

--------------------------------------------------------------------------------








(i)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Performance Share Plan Units resulting from Participant's ceasing to
provide employment or other services to the Company or the Employer (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant's employment agreement, if any), and in consideration of the
grant of the Performance Share Plan Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any of its Affiliates or the Employer, waive Participant's ability,
if any, to bring any such claim, and release the Company, its Affiliates and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim;

 
(j)
in the event of termination of Participant's employment or other services (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant's employment agreement, if any), unless otherwise provided in
this Agreement or determined by the Company, Participant's right to vest in the
Performance Share Plan Units under the Plan, if any, will terminate effective as
of the date that Participant is no longer an active employee of the Company, or
an Affiliate as set forth in Section 5 of this Agreement, and will not be
extended by any notice period (e.g., active services would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is employed
or the terms of Participant's employment agreement, if any); the Committee shall
have the exclusive discretion to determine when Participant is no longer an
active employee providing services for purposes of Participant's Performance
Share Plan Units award (including whether Participant may still be considered to
be providing services while on an approved leave of absence);



(k)
unless otherwise provided in the Plan or by the Company in its discretion, the
Performance Share Plan Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Performance Share Plan Units or any such
benefits transferred to, or assumed by, another company nor to be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the shares of the Company; and


9

--------------------------------------------------------------------------------








(l)
the following provisions apply only if Participant is providing services outside
the U.S.:



(i)    the Performance Share Plan Units and the shares of Stock issuable upon
the vesting of the Performance Share Plan Units are not part of normal or
expected compensation or salary for any purpose; and


(ii)    Participant acknowledges and agrees that neither the Company, the
Employer nor any Affiliate shall be liable for any foreign exchange rate
fluctuation between Participant's local currency and the United States Dollar
that may affect the value of the Performance Share Plan Units or of any amounts
due to Participant pursuant to the settlement of the Performance Share Plan
Units or the subsequent sale of any shares of Stock acquired upon settlement.


10.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant's participation in the Plan, or Participant's acquisition or sale of
Stock. Participant is hereby advised to consult with Participant's own personal
tax, legal and financial advisors regarding Participant's participation in the
Plan before taking any action related to the Plan.



11.
Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant's
personal data as described in this Agreement and any other Performance Share
Plan Units grant materials by and among, as applicable, the Employer, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing Participant's participation in the Plan.



Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant's name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Performance Share Plan Units or any other entitlement to shares of Stock
awarded, canceled, exercised, vested, unvested or outstanding in Participant's
favor, for the exclusive purpose of implementing, administering and managing the
Plan (“Data”).


Participant understands that Data will be transferred to Equity Administration
Solutions, Inc. (“EASI”) and/or Morgan Stanley Smith Barney (“MSSB”) or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. Participant understands that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients'
country (e.g., the United States) may have different data privacy laws and
protections than Participant's country. Participant understands that if
Participant resides outside the United States, Participant may request a list
with the names and addresses of any potential recipient of the Data by
contacting Participant's local human resources representative. Participant
authorizes the Company, EASI, MSSB and any other possible recipients that may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer

10

--------------------------------------------------------------------------------




the Data, in electronic or other form, for the sole purpose of implementing,
administering and managing Participant's participation in the Plan. Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage Participant's participation in the Plan. Participant
understands that if Participant resides outside the United States, Participant
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Participant's local human resources representative. Further, Participant
understands that Participant is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke Participant's consent, Participant's employment status or service and
career with the Employer will not be adversely affected and the only adverse
consequence of refusing or withdrawing Participant's consent is that the Company
would not be able to grant Participant Performance Share Plan Units or other
equity awards or administer or maintain such awards. Therefore, Participant
understands that refusing or withdrawing Participant's consent may affect
Participant's ability to participate in the Plan. For more information on the
consequences of Participant's refusal to consent or withdrawal of consent,
Participant understands that Participant may contact his or her local human
resources representative.


12.
No Rights as Stockholder Prior to Issuance of Stock; Securities Law Compliance.
Participant shall not have any rights as a stockholder of the Company (including
any rights to receive dividends or voting rights) by virtue of the grant of
Performance Share Plan Units hereunder or the determination or vesting of PSPUs
Available for Vesting, prior to the time that shares of the Company's Stock are
issued to Participant in accordance with the terms of this Agreement and the
Plan. No shares of Stock shall be issued upon the vesting of PSPUs Available for
Vesting unless such shares are either (a) then registered under the U.S.
Securities Act of 1933, as amended or (b) the Company has determined that such
issuance would be exempt from the registration requirements of the U.S.
Securities Act of 1933, as amended. The award of Performance Share Plan Units,
the determination or vesting of PSPUs Available for Vesting or the settlement of
Vested Performance Share Plan Units under this Agreement must also comply with
other applicable securities and exchange control laws and regulations, and
shares of Stock will not be issued if the Company determines that such issuance
would not be in material compliance with such securities and exchange control
laws and regulations.


11

--------------------------------------------------------------------------------








13.
Notice. Any notice or other paper required to be given or sent pursuant to the
terms of this Agreement or the Plan shall be sufficiently given or served
hereunder to any party when transmitted by registered or certified mail, postage
prepaid, addressed to the party to be served as follows:



Company:
Con-way Inc.

2211 Old Earhart Road, Suite 100
Ann Arbor, Michigan 48105
Attn.: General Counsel


Participant:
At the last address provided by Participant to the Company.



14.
Transferability. None of the Performance Share Plan Units, the PSPUs Available
for Vesting or the Vested Performance Share Plan Units, or any beneficial
interest in any of the foregoing, may be transferred in any manner other than by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
if Participant resides in the U.S., Participant may designate a beneficiary for
the shares of Stock that may be issuable upon the vesting of the PSPUs Available
for Vesting, in the event of Participant's death, by completing the Company's
approved beneficiary designation form and filing such form with the Company's
Human Resources Department. The terms of this Agreement shall be binding upon
Participant's executors, administrators, heirs, successors, and transferees.



15.
Amendment; Modification. This Agreement may not be modified or amended, except
for a unilateral amendment by the Company that does not materially adversely
affect the rights of Participant under this Agreement. No party to this
agreement may unilaterally waive any provision hereof, except in writing. Any
such modification, amendment or waiver signed by, or binding upon, Participant,
shall be valid and binding upon any and all persons or entities who may, at any
time, have or claim any rights under or pursuant to this Agreement.



16.
Severability. If any provision of this Agreement shall be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if such invalid or unenforceable provision were not contained
herein.



17.
Successors. Except as otherwise expressly provided herein, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors and assigns.



18.
Governing Law. The interpretation, performance and enforcement of the Agreement
shall be governed by the laws of the State of Delaware, without regard to its
principles of conflict of laws. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement (including Appendix B, if applicable), the parties
hereby submit to and consent to the exclusive jurisdiction of the State of
Michigan and agree that such litigation shall be conducted only in the courts
located in Washtenaw County, Michigan or the federal courts for the United
States for the Eastern District of Michigan, and no other courts, where this
grant is made and/or to be performed.




12

--------------------------------------------------------------------------------




19.
Governing Plan Document. This award is subject to all the provisions of the
Plan, which hereby are incorporated herein, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of this Agreement and those of the Plan, the provisions
of the Plan shall control.



20.
Counterparts. This Agreement may be executed in counterparts, all of which taken
together shall be deemed one original.



21.
Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.



22.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.



23.
Appendices. Notwithstanding any provisions in this Agreement to the contrary,
the Performance Share Plan Units grant shall be subject to any special terms and
conditions set forth in the Appendix B to this Agreement for Participant's
country. Moreover, if Participant relocates to one of the countries included in
the Appendix B, the special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. Appendices A and B attached hereto constitute part of this Agreement.



24.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on Participant's participation in the Plan, on the Performance
Share Plan Units and on any shares of Stock acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.





* * * *
Participant acknowledges that as of the Grant Date, this Agreement (including
Appendices A and B) and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of stock in the Company
under the Plan and supersede all prior oral and written agreements on this
subject.

13

--------------------------------------------------------------------------------








By Participant's electronic acceptance and the signature of the Company's
representative below, Participant and the Company agree that the award of
Performance Share Plan Units is granted under and governed by the terms and
conditions of this Agreement (including Appendices A and B) and the Plan.
Participant has reviewed and fully understands all provisions of this Agreement
(including Appendices A and B) and the Plan in their entirety, and has had an
opportunity to obtain the advice of counsel prior to executing this Agreement.



--------------------------------------------------------------------------------







Con-way
/s/ Stephen K. Krull
EVP General Counsel & Secretary





14

--------------------------------------------------------------------------------






Appendix A


Definitions




“EBITDA” means Con-way consolidated Operating Income (Loss) plus Depreciation
and Amortization determined on a "US GAAP basis," adjusted for asset impairments
pursuant to FASB Codification topics 350 and 360, restructuring charges pursuant
to topic 420 (limited to those adjustments in excess of $1.0 million per event
during the relevant calendar year), defined-benefit pension settlements pursuant
to topic 715, changes in accounting principles pursuant to topic 250, and the
impact of future acquisitions and/or dispositions effective after the Grant Date
pursuant to topic 805 and 205.




“EBITDA Growth” means the calculated percentage change in EBITDA, as defined,
for each annual period. Expressed as a formula, an example is as follows:


EBITDAGyr2 = (EBITDAyr2 / EBITDAyr1) - 1




“3-Year Average EBITDA Growth” means the average of the three years of EBITDA
Growth in the Performance Period. Expressed as a formula, an example of the
calculation of 3-Year Average EBITDA Growth over years 1, 2, and 3 is as
follows:


(EBITDAGyr1 + EBITDAGyr2 + EBITDAGyr3) / 3















A-1

--------------------------------------------------------------------------------






Appendix B
CON-WAY INC. 2012 EQUITY AND INCENTIVE PLAN
GLOBAL PERFORMANCE SHARE PLAN UNIT GRANT AGREEMENT
COUNTRY-SPECIFIC PROVISIONS


Terms and Conditions


This Appendix B includes additional terms and conditions that govern the
Performance Share Plan Units granted to Participant under the Con-way Inc. 2012
Equity and Incentive Plan (the “Plan”) if Participant resides in one of the
countries listed below. Capitalized terms used but not defined in this Appendix
B are defined in the Plan and/or the Global Performance Share Plan Unit Grant
Agreement (the “Agreement”), and have the meanings set forth therein.


Notifications


This Appendix B also includes information regarding exchange controls and
certain other issues of which Participant should be aware with respect to
Participant's participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of December 2012. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that Participant not
rely on the information noted in this Appendix B as the only source of
information relating to the consequences of Participant's participation in the
Plan because the information may be out of date at the time that Participant
vests in the Performance Share Plan Units or sells shares of Common Stock
acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to Participant's particular situation, and the Company is not in a
position to assure Participant of a particular result. Accordingly, Participant
is advised to seek appropriate professional advice as to how the relevant laws
in Participant's country may apply to Participant's situation.


Finally, Participant understands that if he or she is a citizen or resident of a
country other than the one in which Participant is currently working, transfers
employment after the Grant Date, or is considered a resident of another country
for local law purposes, the information contained herein may not apply to
Participant, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall apply.


CANADA


Terms and Conditions


Termination of Employment. This provision replaces section 9(j) “Nature of
Grant” of the Agreement:

B-1

--------------------------------------------------------------------------------






(j)    in the event of termination of Participant's employment or other services
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
the terms of Participant's employment agreement, if any), unless otherwise
provided in this Agreement or determined by the Company, Participant's right to
vest in the Restricted Stock Units under the Plan, if any, will terminate as of
the earlier of (i) the date Participant is no longer actively providing
Continuous Service as set forth in Section 4 of the Agreement or (ii) the date
Participant receives notice of termination of employment from the Company or the
Employer and will not be extended by any notice period (e.g., Participant's
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is employed or the terms of Participant's
employment agreement, if any); the Committee shall have the exclusive discretion
to determine when Participant is no longer actively providing Continuous Service
for purposes of the Restricted Stock Units.


Notifications


Securities Law Information. Participant is permitted to sell shares of Stock
acquired under the Plan through the designated broker appointed under the Plan,
if any, provided the resale of shares of Stock acquired under the Plan takes
place outside of Canada through the facilities of a stock exchange on which the
stock is listed. The stock is currently listed on the New York Stock Exchange.


CHINA


Terms and Conditions


Legal Restrictions. To facilitate compliance with applicable laws and
regulations in China, Participant agrees to immediately sell all shares of
Common Stock issued to Participant at vesting and settlement of the Performance
Share Plan Units, or as soon as possible thereafter (in the event of a blackout
period). Participant further agrees that the Company is authorized to instruct
its designated broker, to assist with the mandatory sale of such shares of
Common Stock (on Participant's behalf pursuant to this authorization) and
Participant expressly authorizes the Company's designated broker to complete the
sale of such shares of Common Stock. Participant acknowledges that the Company's
designated broker is under no obligation to arrange for the sale of the shares
of Common Stock at any particular price. Upon the sale of the shares of Common
Stock, the Company agrees to pay Participant the cash proceeds from the sale,
less any brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items. These restrictions will not apply to non-PRC citizens.


Exchange Control Requirements. Participant understands and agrees that, pursuant
to local exchange control requirements, Participant will be required to
immediately repatriate the cash proceeds from sale of shares of Common Stock
underlying the Performance Share Plan Units to China. Participant further
understands that, under local law, such repatriation of his or her cash proceeds
may need to be effectuated through a special exchange control account
established by the Company, an Affiliate, or the Employer, and Participant
hereby consents and agrees that any proceeds from the sale of shares of Common
Stock may be transferred to such special account prior to being delivered to
Participant. The Company is under no obligation to secure any exchange
conversion rate, and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions in China. Participant agrees
to bear any currency fluctuation

B-2

--------------------------------------------------------------------------------




risk between the time the shares of Common Stock are sold and the time the sale
proceeds are distributed through any such special exchange account. Participant
further agrees to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in China. These requirements will not apply to non-PRC citizens.


HONG KONG


Terms and Conditions


Award Payable Only in Stock. In keeping with the terms of Section 4(d),
Performance Share Plan Units shall be settled in shares of Stock only and do not
provide any right for a Hong Kong Participant to receive a cash payment.


Securities Law Information. To facilitate compliance with securities laws in
Hong Kong, Participant agrees not to sell the shares of Common Stock issued upon
vesting of the Performance Share Plan Units within six months of the Grant Date.


WARNING: The Performance Share Plan Units and the shares of Common Stock to be
issued upon vesting do not constitute a public offer of securities under Hong
Kong law and are available only to employees of the Company, or an Affiliate.
Please be aware that the contents of the Agreement, including Appendix A and
this Appendix B, the Plan and other incidental communication materials have not
been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. Nor have the documents been reviewed by any regulatory
authority in Hong Kong. The Performance Share Plan Units are intended only for
the personal use of each eligible employee of the Employer, the Company or any
Affiliate and may not be distributed to any other person. Participant is
cautioned to review the offer carefully as it may not include the same
information as an offer made by a Hong Kong issuer. If Participant is in any
doubt about any of the contents of the Agreement, including Appendix A and this
Appendix B, or the Plan, Participant should obtain independent professional
advice.


MEXICO


Terms and Conditions


Labor Law Acknowledgment. By accepting the Performance Share Plan Unit grant,
Participant acknowledges that he or she understands and agrees that: (a) the
Performance Share Plan Units are not related to the salary and other contractual
benefits provided to Participant by the Employer; and (b) any modification of
the Plan or its termination shall not constitute a change or impairment of the
terms and conditions of Participant's employment.

B-3

--------------------------------------------------------------------------------








Policy Statement. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability to
Participant.


The Company, with registered offices at 2211 Old Earhart Road, Ann Arbor,
Michigan 48105, United States of America, is solely responsible for the
administration of the Plan and participation in the Plan or the acquisition of
shares of Common Stock does not, in any way, establish an employment
relationship between Participant and the Company since Participant is
participating in the Plan on a wholly commercial basis and the sole employer is
Con-way Truckload de Mexico, S.A. de C.V., Menlo Worldwide Mexico, S. de R.L. de
C.V., Servicios Menlo Worldwide, S. de R.L. de C.V., Con-way Mexico, S. de R.L.
de C.V., or Servicios Con-way Mexico, S. de R.L. de C.V., as applicable, nor
does it establish any rights between Participant and the Employer.


Plan Document Acknowledgment. By accepting the Performance Share Plan Unit
grant, Participant acknowledges he or she has received a copy of the Plan, has
reviewed the Plan and the Agreement in their entirety and fully understands and
accepts all provisions of the Plan and the Agreement.


Participant further acknowledges that having read and specifically and expressly
approved the terms and conditions in the Section 9 of the Agreement, in which
the following is clearly described and established: (a) participation in the
Plan does not constitute an acquired right; (b) the Plan and participation in
the Plan is offered by the Company on a wholly discretionary basis; (c)
participation in the Plan is voluntary; and (d) the Company and its Affiliates
are not responsible for any decrease in the value of the shares of Common Stock
underlying the Performance Share Plan Units.


Finally, Participant does not reserve any action or right to bring any claim
against the Company for any compensation or damages as a result of participation
in the Plan and Participant therefore grants a full and broad release to the
Employer and the Company (including its Affiliates) with respect to any claim
that may arise under the Plan.


Spanish Translation    


Reconocimiento de la Ley Laboral. Al aceptar las Performance Share Plan Units,
el Beneficiario reconoce y acepta que: (a) las Unidades no se encuentran
relacionadas con su salario ni con otras prestaciones contractuales concedidas
por parte del patrón; y (b) cualquier modificación del Plan o su terminación no
constituye un cambio o impedimento de los términos y condiciones del empleo del
Beneficiario.


Declaración de la Política. La invitación que hace la Compañía bajo el Plan es
unilateral y discrecional, por lo que la Compañía se reserva el derecho absoluto
de modificar e interrumpir el mismo en cualquier tiempo, sin ninguna
responsabilidad para el Beneficiario.

B-4

--------------------------------------------------------------------------------








La Compañía, con oficinas ubicadas en 2211 Old Earhart Road, Ann Arbor, Michigan
48105, United States of America, es la única responsable de la administración y
participación en el Plan, así como de la adquisición de acciones, por lo que de
ninguna manera podrá establecerse una relación de trabajo entre el Beneficiario
y la Compañía, ya que el Beneficiario participa únicamente en de forma comercial
y su único patrón lo es Con-way Truckload de Mexico, S.A. de C.V., Menlo
Worldwide Mexico, S. de R.L. de C.V., Servicios Menlo Worldwide, S. de R.L. de
C.V., Con-way Mexico, S. de R.L. de C.V., o Servicios Con-way Mexico, S. de R.L.
de C.V.; la participación en el Plan tampoco genera ningún derecho entre el
Beneficiario y el Patrón.


Reconocimiento del Plan de Documentos. Al aceptar las Performance Share Plan
Units, el Beneficiario reconoce que ha recibido una copia del Plan, que lo ha
revisado junto con el Convenio, y que ha entendido y aceptado completamente las
disposiciones contenidas en el Plan y en el Convenio.


Adicionalmente, al firmar el presente documento, reconoce que ha leído y
aprobado de manera expresa y específica los términos y condiciones contenidos en
el apartado 10 del Convenio, el cual claramente establece y describe: (a) que la
participación en el Plan no constituye un derecho adquirido; (b) que el Plan y
la participación en el mismo es ofrecida por la Compañía en forma totalmente
discrecional; (c) la participación en el Plan es voluntaria; y (d) que la
Compañía, así como sus Afiliadas no son responsables por cualquier detrimento en
el valor de las acciones que integran las Performance Share Plan Units.


Finalmente, el Beneficiario acepta no reservarse ninguna acción o derecho para
interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de su participación en el Plan y en
consecuencia, otorga a su patrón el más amplio y completo finiquito que en
derecho proceda, así como a la Compañía, a sus Afiliadas, respecto a cualquier
demanda que pudiera originarse derivada del Plan.


NETHERLANDS


Notifications


Securities Law Information. Participant residing in the Netherlands should be
aware of the Dutch insider-trading rules, which may impact the sale of shares of
Common Stock acquired upon vesting of the Performance Share Plan Units. In
particular, Participant may be prohibited from effectuating certain transactions
if Participant possesses inside information about the Company.


Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of the Company or an Affiliate
in the Netherlands who has inside information as described herein.

B-5

--------------------------------------------------------------------------------




 


Given the broad scope of the definition of inside information, certain employees
working at the Company or an Affiliate in the Netherlands may have inside
information and, thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when in possession of the inside
information.


If Participant is uncertain whether the insider-trading rules apply to his or
her situation, Participant should consult his or her personal legal advisor.


SINGAPORE


Notifications


Securities Law Information. The Performance Share Plan Units are being granted
to Participant pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. Participant should note that such Performance
Share Plan Unit grant is subject to section 257 of the SFA and Participant will
not be able to make any subsequent sale in Singapore, or any offer of such
subsequent sale of the shares of Common Stock underlying the Performance Share
Plan Units unless such sale or offer in Singapore is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2006 Ed.).


Director Notification Requirement. If Participant is a director, associate
director or shadow director of the Company or a Singapore Affiliate of the
Company, Participant is subject to certain notification requirements under the
Singapore Companies Act. Among these requirements is an obligation to notify the
Singaporean Affiliate in writing when Participant receives an interest (e.g.,
Performance Share Plan Units, shares of Common Stock, etc.) in the Company or
any related companies within two days of (i) its acquisition or disposal, (ii)
any change in a previously disclosed interest (e.g., when the shares of Common
Stock are sold), or (iii) becoming a director.


Insider Trading Notification. The Participant should be aware of the Singaporean
insider trading rules, which may impact the Participant's acquisition or
disposal of shares of Stock or rights to shares of Stock under the Plan.  Under
the Singaporean insider trading rules, the Participant is prohibited from
acquiring or selling shares of Stock or rights to shares of Stock (e.g.,
Performance Share Plan Units under the Plan) when the Participant is in
possession of information that is not generally available and that the
Participant knows or should know will have a material effect on the price of
shares of Stock once such information is generally available.

B-6

--------------------------------------------------------------------------------








UNITED KINGDOM


Terms and Conditions


Taxes. The following supplements Section 7 of the Agreement:


If payment or withholding of the income taxes is not made within ninety (90)
days of the event giving rise to the income tax liability or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income taxes shall
constitute a loan owed by Participant to the Employer, effective as of the Due
Date. Participant agrees that the loan will bear interest at the then-current
official rate of Her Majesty's Revenue & Customs (“HMRC”), it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in Section 7 of the
Agreement.


Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), Participant shall not be eligible for a loan
from the Company to cover the income taxes due. In the event that Participant is
a director or executive officer and income taxes are not collected from or paid
by Participant by the Due Date, the amount of any uncollected income taxes will
constitute a benefit to Participant on which additional income tax and National
Insurance contributions (“NICs”) will be payable. Participant understands that
he or she will be responsible for reporting and paying any income tax and NICs
due on this additional benefit directly to HMRC under the self-assessment regime
and for reimbursing the Company or the Employer, as applicable, for the value of
any NICs due on this additional benefit.







B-7